                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

ANNE MARIE KEHOE,                          )
                                           )
               Petitioner                  )
                                           )      2:19-cv-00321-NT
v.                                         )
                                           )
CLAIRE M. GRADY, et al.,                   )
                                           )
               Respondents                 )

                              RECOMMENDED DECISION
                             AFTER REVIEW OF PETITION

       In this action, Petitioner requests a writ of habeas corpus pursuant to 28 U.S.C. §

2241. (Petition, ECF No. 1.) Upon review of the petition, I recommend the Court dismiss

the petition for lack of jurisdiction.

                                           DISCUSSION

       “Federal courts are courts of limited jurisdiction. They cannot act in the absence of

subject matter jurisdiction, and they have a sua sponte duty to confirm the existence of

jurisdiction in the face of apparent jurisdictional defects.” United States v. Univ. of Mass.,

Worcester, 812 F.3d 35, 44 (1st Cir. 2016). “District courts are limited to granting habeas

relief ‘within their respective jurisdictions.’” Rumsfeld v. Padilla, 542 U.S. 426, 442

(2004) (quoting 28 U.S.C. § 2241(a)). “We have interpreted this language to require

‘nothing more than that the court issuing the writ have jurisdiction over the custodian.’”

Id. (quoting Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 495 (1973)). “The

plain language of the habeas statute . . . confirms the general rule that for core habeas

petitions challenging present physical confinement, jurisdiction lies only in one district:
the district of confinement.” Id. at 443. “Whenever a § 2241 habeas petitioner seeks to

challenge his present physical custody within the United States, he should name his warden

as respondent and file the petition in the district of confinement.” Id. at 447.

        Here, Petitioner seeks habeas relief for another individual, but alleges no facts from

which the Court could conclude that the individual is being held in custody in this district.1

The Court, therefore, lacks jurisdiction over the matter.

                                              CONCLUSION

        Based on the foregoing analysis, I recommend the Court dismiss the petition.

                                                NOTICE

               A party may file objections to those specified portions of a magistrate
        judge’s report or proposed findings or recommended decisions entered
        pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
        court is sought, together with a supporting memorandum, within fourteen
        (14) days of being served with a copy thereof.

               Failure to file a timely objection shall constitute a waiver of the right
        to de novo review by the district court and to appeal the district court's order.

                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

        Dated this 18th day of July, 2019.




1
  Petitioner has also failed to allege any facts that would support a finding that Petitioner has “next-friend
standing” pursuant to 28 U.S.C. § 2242 to assert the claim. See Coalition of Clergy, Lawyers, and
Professors v. Bush, 310 F.3d 1153 (9th Cir. 2002).

                                                      2
